El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El primer motivo alegado por el apelante para que revo-quemos la sentencia que le ha sido impuesta por delito de homicidio voluntario se funda en que la corte inferior co-metió error al declarar sin lugar su moción de sobreseimiento de diciembre 5, 1925.
 No existe en la transcripción de la apelación petición ni resolución de dicha fecha, en la que ya estaban los autos en este tribunal, pero nos parece que el apelante ha querido referirse al 9 de marzo de 1925. En esta fecha el acusado solicitó de la corte inferior que sobreseyera la acusación que motiva el recurso alegando que en noviembre de 1924 el Gran Jurado le formuló acusación por delito de homicidio voluntario la que fué sobreseída en diciembre de 1924, siendo después arrestado nuevamente para responder del mismo delito, y que en virtud de aquel sobreseimiento el fiscal no podía presentar el mismo cargo al Gran Jurado sin permiso especial de la corte, que no fué obtenido, y que la nueva acusación ha sido presentada después de transcu-*120rridos 15 días desde el sobreseimiento de la anterior y del nuevo arresto y prestación de fianza para estar en libertad, motivos por los cuales solicitó que previa aportación de prueba fuese sobreseída la acusación. Esa moción fue ne-gada por la corte el 18 de marzo.de 1925 y como no consta del pliego de exposición del caso y de excepciones aprobado por el juez de la corte inferior para servir en esta apela-ción si se presentó o nó prueba de los becbos expuestos en la expresada moción, nos falta base para considerar el primer error que se alega; y aun cuando el apelante nos ba presentado una certificación del secretario de la corte inferior de algunas constancias de las diligencias a que dió lu-gar la otra acusación contra el apelante, no podemos darle valor para esta apelación porque el juez de la corte inferior no certifica que fueron presentados en esta causa como prueba de los becbos alegados en la moción de sobresei-miento.
El segundo motivo de error es porque la corte inferior admitió enmiendas del fiscal a la acusación del Gran Jurado.
Esa acusación dice que el acusado acometió y agredió a Venancio Gaya con un revólver con el cual le produjo va-rias heridas que le causaron la muerte momentos después, y habiendo solicitado el acusado que fueran especificadas esas heridas y su naturaleza, el fiscal hizo la especificación requerida.
No hay necesidad de resolver si el fiscal tiene poder para enmendar la acusación del Gran Jurado pues la relación de las heridas hecha por el fiscal no constituye enmienda a la acusación del Gran Jurado, que quedó en pie en su totali-dad, por lo que no existe el error alegado.
También se aduce como errónea la negativa de la corte a suspender el juicio a petición del acusado.
La petición de suspensión del juicio la fundó el acusado en que su abogado como Representante en la Cámara de Delegados tenía que asistir a las sesiones de ella, pero tal *121hecho no da derecho a-la suspensión del juicio según hemos resuelto antes de ahora. Claudio v. Ortiz, 29 D.P.R. 435.
No es tampoco error el no haber permitido la corte inferior que el alcaide de la cárcel llevara al tribunal la hoja histórico-penal de Pedro Quiñones Hernández con el fin de impugnar sn veracidad como testigo por haber sido condenado antes por delito grave, porque aparte de que la sentencia contra él dictada es mejor prueba que la nota qne de ella pueda haber en dicha hoja histórico-penal, de todos modos, no resultó perjuicio alguno para el acusado por esa negativa porque la expresada sentencia certificada por el secretario de la corte de distrito fue presentada por él como prueba de ese particular.
Por último, se alega como error que el fiscal arrestase a un testigo de la defensa en presencia del jurado por un supuesto delito de perjurio porque tal conducta sembró la desconfianza en el jurado.
Con respecto a este extremo lo único que consta en los autos es lo siguiente: “La defensa hizo constar que el fiscal, después de haber declarado el testigo Jordán Morales, y sin que haya apariencia de haber cometido delito alguno, en presencia del jurado ordenó el arresto del referido Jor-dán Morales' y sin que anunciara que iba a impugnar su veracidad en forma alguna.” La sola manifestación de la defensa que hemos transcrito no es suficiente para dar por cierto que las cosas ocurrieron de la manera dicha y para servir de base más o menos hipotética a una decisión.

La sentencia apelada debe ser confirmada.